 
EXHIBIT 10.8
 
EMPLOYMENT AGREEMENT


This employment agreement (this “Agreement”) is made and entered into as of the
27 day of March 2014, between eRoomSystem Technologies, Inc., a Nevada
corporation (the “Company”), and David Gestetner, an individual (the
“Executive”).

WITNESSETH


WHEREAS, the Company and Executive deem it to be in their respective best
interests to enter into an agreement providing for the Company’s employment of
Executive pursuant to the terms herein stated.


NOW THEREFORE, in consideration of the mutual provisions herein contained, the
parties agree as follows:


1.  
Duties. The Company hereby employs the Executive as the Chief Executive Officer
and President of the Company, with the powers and duties in that capacity to be
those powers and duties customary to such positions in similar publicly held
corporations, together with any other duties of a senior executive nature as may
be reasonably requested by the Board of Directors (the “Board”) from time to
time, which may include duties for one or more subsidiaries or affiliates of the
Company. The Executive, in his capacity as an employee and officer of the
Company, shall be responsible to obey the reasonable and lawful directives of
the Board.



2.  
Term of Employment. The term of employment pursuant to this Agreement shall be
two years commencing on the date of this Agreement and ending on March 31, 2016
(the “Term of Employment”), subject to earlier termination in accordance with
Section 7 below. The Term of Employment and this Agreement shall be
automatically extended for successive two-year periods following the expiration
of the Term of Employment, unless (i) terminated earlier in writing, at least
thirty days prior to such expiration, that the Term of Employment and this
Agreement shall not be so extended.



3.  
Compensation. The Executive shall receive the following compensation for his
services during the Term of Employment hereunder:



(a)  
Annual Base Salary. The Executive’s annual base salary shall be One Hundred
Fifty Thousand dollars per calendar year. Executive’s base salary shall be
reviewed annually by the Compensation Committee. Such annual base salary shall
be payable on a pro rata basis, in twenty-six (26) equal installments, in
accordance with the Company’s normal payroll procedures.

 
 
-1-

--------------------------------------------------------------------------------

 


(b)  
Performance Bonus. The Executive shall be eligible to receive a performance
bonus at the end of the Company’s fiscal year. The amount of such performance
bonus, if any, shall be determined by the Compensation Committee, in its sole
and absolute discretion, based upon such factors as the Company’s overall
financial performance, anticipated working capital requirements, cash reserves,
anticipated liabilities or threatened litigation, successful implementation of
the Company’s business plan, establishment of relationships with businesses,
development of corporate projects and new products, and any other short- and
long-term interest of the Company as it deems appropriate.

 
(c)  
Stock Options. The Executive shall be eligible to participate in the Company’s
2000 Stock Option Plan, as amended from time to time (the “Plan”). Executive
shall have an irrevocable right to exercise any and all options to purchase
common stock of the Company issued to him under the Plan, assuming such options
are fully vested, through the final date on which such options are exercisable
by Executive; provided, Executive shall not be bound by the terms of Section
6(f) of the Plan.



(d)  
Car Allowance. The Executive shall be entitled to a company car or a car
allowance of $500 (this allowance does not include mileage and other auto
expenses.) In addition, the Company shall pay for all expenses related to the
company car.



(e)  
Other Benefits. Executive shall be paid for (10) holidays annually as designated
by the Company. Additionally, Flexible Time Off (FTO) will accrue at the rate of
4.31 hours upon the completion of each pay period in which you are employed as
Chief Executive Officer.



(f)  
Health, Dental/Orthodontic, Vision and Life Benefits. The Company shall provide
health, dental, orthodontic and vision coverage for Executive and his dependents
paying for all expenses associated with such. The Company shall pay life
insurance premiums in amounts that shall not exceed $5,000 per year.



4.  
Expense Reimbursement. The Company shall reimburse the Executive for all
expenses incurred by him in the performance of his duties hereunder as required
by the Board, including, but not limited to, transportation expenses,
accommodations, entertainment, and other expenses incurred in connection with
the business of the Company, in accordance with the Company’s expense
reimbursement policies, but specifically excluding automobile related expenses
as outlined in Section 3(d) above.



5.  
Indemnification. The Company shall indemnify the Executive in his capacity as an
officer and a director and hold him harmless from any cost, expense or liability
arising out of or relating to any acts or decisions made by him on behalf of or
in the course of performing services for the Company to the maximum extent
provided by the Company’s bylaws and applicable law.

 
 
-2-

--------------------------------------------------------------------------------

 
 
6.  
Scope of Employment. The Executive agrees to devote in good faith his full time
and best efforts (allowing for usual vacations and sick leave), during
reasonable business hours to the duties that he is required to render to the
Company hereunder, and agrees to travel to the extent he deems necessary to
perform such duties. Notwithstanding the foregoing, the Executive shall be
permitted to engage in other charitable, community or business affairs that may,
from time to time require minor portions of his time, but which shall not
interfere or be inconsistent with his duties hereunder.



7.  
Termination. This Agreement and the employment of the Executive hereunder shall
or may be terminated for any of the following reasons:



(a)  
The Company may terminate this Agreement and employment of the Executive
hereunder without cause upon not less than thirty (30) days advance written
notice; provided, however, in such event the Company shall pay to Executive
severance equal to two (2) year of his then existing salary as well as
continuation of Executive’s benefits and car expenses for such period. Severance
payments shall be made on a bi-weekly basis. The severance period shall commence
upon the conclusion of the notice period, or the first day following Executive’s
final day of employment.



(b)  
By the Company at any time immediately for cause by providing written notice to
Executive. For purposes of this Agreement, “cause” shall include, without
limitation, (i) a breach of any provision of this Agreement or a violation of
any other duty or obligation to the Company; (ii) a failure to follow a written
directive of the Board; (iii) fraud, misappropriation, dishonesty or
embezzlement, or (iv) any willful or negligent misconduct, criminal conviction
or similar conduct or activities.



(c)  
Immediately without notice upon the Executive’s death or disability. For
purposes of this Agreement, “disability” shall mean the inability of the
Executive to perform his duties under this Agreement for a consecutive period of
three (3) months or a non-consecutive period of six (6) months within any
twelve-month period. In the event of the death or disability of the Executive,
the Executive or the estate, beneficiary or legal representative of the
Executive shall be entitled to any applicable death or disability benefits
(other than key-man life insurance) which may be available under any benefit
plans maintained by the Company solely for the benefit of the Executive at the
time of the death or disability of the Executive, and for the allowable duration
of those benefit plans as provided by their respective plan documents.



Except as otherwise provided in subsection (a) above, upon the termination of
this Agreement and the employment of Executive hereunder, the Company shall have
no further obligation or liability whatsoever to Employee under this Agreement
except with respect to any stock options granted under the Plan which have
vested as of such date or salary earned by the Executive and not paid by the
Company prior to the date of termination.
 
 
-3-

--------------------------------------------------------------------------------

 


8.  
Assignment. By reason of the special and unique nature of the services
hereunder, it is agreed that neither party hereto may assign any interest,
rights or duties which it or he may have in this Agreement without the prior
written consent of the other party, except that upon any merger, liquidation, or
sale of all or substantially all of the assets of the Company to another
corporation, this Agreement shall inure to the benefit of and be binding upon
the Executive and the purchasing, surviving, or resulting company or corporation
in the same manner and to the same extent as though such company or corporation
were the Company.



9.  
Confidentiality.



(a)  
Recognizing that the knowledge and information about, or relationships with, the
business associates, partners, customers, clients, suppliers, personnel and
agents of the Company and its affiliated companies and the business, financing
and marketing methods, systems, plans policies, techniques and know-how of the
Company and of its affiliated companies (collectively, “Confidential
Information”) which the Executive has heretofore and shall hereafter receive,
obtain or establish as an employee of the Company, or otherwise, is valuable and
a unique asset of the Company, the Executive agrees that, during the Term of
Employment and for a period of three (3) years thereafter, he shall hold all
Confidential Information in the strictest confidence, and shall not (otherwise
than pursuant to his duties hereunder), directly or indirectly, disclose without
the express written consent of the Company, any Confidential Information
pertaining to any person, firm, corporation or other entity, for any reason or
purpose whatsoever. The Executive acknowledges and agrees that Confidential
Information shall be deemed to include, without limitation, all knowledge, data
or information shared on any electronic or other media. The Executive
acknowledges and agrees that all memoranda, notes records and other documents
made or compiled by the Executive or made available to the Executive concerning
any Confidential Information shall be the Company’s exclusive property and shall
be delivered by the Executive to the Company upon expiration or termination of
this Agreement or at any other time upon the request of the Company.



(b)  
The Executive hereby acknowledges that the services to be rendered by him are of
a special, unique and extraordinary character and, in connection with such
services, he will have access to Confidential Information. By reason of this,
the Executive consents and agrees that if he violates any of the provisions of
this Agreement with respect to confidentiality, the Company would sustain
irreparable harm and, therefore, in addition to any other remedies which the
Company may have under this Agreement, or otherwise the Company will be entitled
to an injunction to be issued by any court of competent jurisdiction restraining
the Executive from committing or continuing any such violation of this
Agreement.

 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)  
The provisions of this Section 9 shall survive the expiration or termination
(for any reason) of this Agreement or any part thereof, without regard to the
reason therefore.



10.  
Covenant Not to Compete: Nonsolicitation.



(a)  
The parties acknowledge that the Executive’s performance of all terms of this
Agreement is necessary to protect the Company’s legitimate business interests.
The Executive agrees, that, during the Term of Employment and for a period of
three (3) years thereafter,  he will not, on behalf of himself, or on behalf of
any person, company, corporation, partnership or other  entity or enterprise,
directly or indirectly, as an employee, proprietor, owner, stockholder, partner,
member, officer, director, manager, lender, advisor, consultant or otherwise
engage in any business or activity competitive with the business activities of
the Company or any subsidiary. The Executive further agrees that he will not,
directly or indirectly, during the Term of employment and for a period of two
years thereafter, solicit the trade or patronage of any customers or prospective
customers of the Company, any subsidiary of the Company or of anyone who has
heretofore traded or dealt with the Company or any subsidiary of the Company
with respect to any technologies, services, products, trade secrets or other
matters in which the Company is active.



(b)  
The Executive hereby acknowledges that the services to be rendered by him under
this Agreement are of a special, unique and extraordinary character and, in
connection with such services, he will have access to Confidential Information.
By reason thereof, the Executive consents and agrees that if he violates any of
the provisions of this Agreement with respect to noncompetition or
nonsolicitation, the Company would sustain irreparable harm and therefore, in
addition to any other remedies which the Company may have under t his Agreement
or otherwise, the Company shall be entitled to an injunction to be issued by any
court of competent jurisdiction restraining the Executive from committing or
continuing any such violation of this Agreement



(c)  
The provisions of this Section 10 shall survive the expiration or termination of
this Agreement or any part thereof, without regard to the reason therefore.



11.  
Arbitration. Unless otherwise indicated, any dispute arising out of the terms
and conditions of this Agreement or the Executive’s employment with the company
shall be settled by binding arbitration to be held in Lakewood, New Jersey, in
accordance with the rules for employment disputes of the American Arbitration
Association then in effect. The prevailing party in such proceeding shall be
entitled to recover the costs of arbitration form the other party, including,
without limitation, reasonable attorneys’ fee.

 
 
-5-

--------------------------------------------------------------------------------

 


12.  
Governing Law. This Agreement shall be subject to, and governed by, the laws of
the State of New Jersey without reference to any principles of conflict of law.



13.  
Notices. All notices and other communications required or permitted under this
Agreement shall be in writing (including a writing delivered by facsimile
transmission) and shall be deemed to have been duly given (a) when delivered, if
sent by registered or certified mail (return receipt requested), (b) when
delivered, if delivered personally or by facsimile, or (c) on the second
following business day, if sent by overnight mail or overnight courier, in each
case to the parties at the following addresses (or at such other addresses as
shall be specified by like notice):



If to the Company:           eRoom System Technologies, Inc.
150 Airport Road, Suite 1200
Lakewood, NJ 08701




If to the Executive:           c/o David Gestetner
150 Airport Road, Suite 1200
Lakewood, NJ 08701


14.  
Severability: If any provision hereof is unenforceable, illegal or invalid for
any reason whatsoever, such fact shall not affect the remaining provisions
hereof.  If any of the provisions hereof which impose restrictions on the
Executive are, with respect to such restrictions, determined by a final judgment
of any court of competent jurisdiction to be unenforceable or invalid because of
the geographic scope or time duration of such restrictions, such provisions
shall be deemed retroactively modified to provide for the maximum geographic
scope and time duration which would make such provisions enforceable and
valid.  However, no such retroactive modification shall affect any of the
Company’s rights hereunder arising out of the breach of any such restrictive
provisions, including, without limitation, the Company’s rights to terminate
this Agreement.



15.  
Waiver: No Failure or delay on the part of the Company or the Executive in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any such right, power or
remedy hereunder.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

 
 
-6-

--------------------------------------------------------------------------------

 


16.  
Modification: No amendment, modification, termination or waiver of any provision
of the Agreement nor consent to any departure by the Executive or the Company
there from shall in any event be effective unless the same shall be in writing
and signed by a duly authorized officer of the Company or by the Executive, as
the case may be.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.



17.  
Taxes: The Compensation payable is stated in gross amounts and shall be subject
to withholding taxes and other taxes as may be required by law.



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has hereunto set his signature as of
the day and year first above written.




EROOMSYSTEM TECHNOLOGIES,
INC.,                                                                               Executive
a Nevada Corporation


Compensation Committee


By:  ___________________________                                                                                  
   __________________________
      Lawrence K.
Wein                                                                                                              
        David Gestetner
      Member of the
Board                                                                                                       
          President, CEO






 
-7-

--------------------------------------------------------------------------------

 